Citation Nr: 1218525	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo and dizziness

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a rating higher than 10 percent for right ankle strain with scar and degenerative arthritic changes.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2008 and March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for vertigo and dizziness and the claim for increase for the right ankle are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Throughout the appeal period, the bilateral hearing loss disability has been manifested by Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the initial rating claim, the RO provided pre-adjudication VCAA notice by letter, dated in April 2008 on the underlying claim of service connection.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.


Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records and VA and private medical records.  The Veteran was afforded VA examinations in June 2008 and in January 2010.  

The VA examinations included a review of the history of the disability and findings sufficient to rate the disability under the appropriate rating criteria.  For these reasons, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination. 38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase 

Bilateral Hearing Loss

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  



Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Facts and Analysis

In a rating decision in October 2008, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective January 22, 2008.  The Veteran appealed the assigned rating.

In October 2007, the Veteran had a hearing testing conducted by a private health-care provider.  As it is not shown that the examination included a controlled speech discrimination test (Maryland CNC) in accordance with 38 C.F.R. § 4.85, the findings are inadequate to rate hearing loss. 





On VA audiological examination in June 2008, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 30, 55, and 40, respectively, in the RIGHT ear; and 35, 70, 65, and 60, respectively, in the LEFT ear.  The puretone threshold average in the RIGHT ear was 36, and the puretone threshold average in the LEFT ear was 58.  The speech discrimination scores were 96 percent in the RIGHT ear and 94 percent in the LEFT ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear, as the average 36 puretone decibel loss is in the range between 0 and 41 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 92 percent; and Level II for the LEFT ear, as the average 58 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and LEFT ear speech discrimination score is at least 92 percent.  

Entering the resulting bilateral numeric designation of Level I for the RIGHT ear and Level II for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

On VA audiological examination in January 2010, the Veteran complained of difficulty hearing people talk and that he had to turn up the television.  It was noted that the Veteran was teacher.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 15, 30, 55 and 40, respectively, in the RIGHT ear; and 20, 35, 55 and 55, respectively, in the LEFT ear.  The puretone threshold average in the RIGHT ear was 35, and the puretone threshold average in the LEFT ear was 41.25.  The speech discrimination scores were 96 percent in each ear.  







Applying the results in TABLE VI, the findings yield a numeric designation of I for both ears, as the average 35 puretone decibel loss in the RIGHT ear and 41.25 puretone decibel loss in the LEFT ear is in the range between 0 and 41 average puretone decibel loss, and LEFT and RIGHT ear speech discrimination scores are both 96 percent.  

Entering the resulting bilateral numeric designation of I for both ears to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

The Board has considered whether a staged rating is appropriate, however, on the basis of the VA examinations, the Veteran's hearing loss did not meet the criteria for a compensable rating at any time during the appeal period, so a staged rating is not warranted.  See Lendenmann, 3 Vet. App. 345 (providing that ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered).

For these reasons, the preponderance of the evidence is against a compensable rating for a bilateral hearing loss disability, and the benefit-of-the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Rating 

The Veteran does not allege and the record does raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim).  


ORDER

An initial compensable rating for bilateral hearing loss is denied.





REMAND

On the claim for service connection for vertigo and dizziness, on VA examination in January 2010, the VA examiner did not address the theory of service connection by aggravation.

On the claim for increase for the right ankle, on VA examination in February 2009 there was tenderness, but no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation, and the examiner remarked that gait was normal.  In July 2009, the Veteran sprained his right ankle.  VA records in July 2009 show decreased range of motion.  The Veteran was told to rest, elevate the foot, and apply icepacks and compression, and was given an air cast and splint.  In August 2009, the Veteran was walking with an antalgic gait.  As there was a change in the Veteran's disability picture after the February 2009 examination, and in order to determine the current severity of the Veteran's service-connected right ankle disability, reexamination is needed.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that vertigo or dizziness or both are caused by or aggravated by the service-connected bilateral hearing loss and tinnitus.





In this context, the term "aggravation" means a permanent increase in the nonservice-connected vertigo or dizziness, that is, an irreversible worsening beyond the natural clinical course and character of the disorder due to the service-connected bilateral hearing loss and tinnitus, as contrasted to a temporary worsening of symptoms.

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disabilities, please identify the other potential etiologies, when the service-connected disabilities are not more likely than any other etiology to cause or to aggravate vertigo or dizziness or both and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review.

2.  Afford the Veteran a VA examination to determine the current severity of the Veteran's right ankle disability.  









The VA examiner is asked:

a).  To describe range of motion in dorsiflexion and in plantar flexion, and whether there is any additional functional loss due to painful motion, weakened movement, excess fatigue, atrophy, or on repetitive use or with flare ups, and, if feasible, any additional functional loss should be expressed in degrees of additional loss of dorsiflexion or plantar flexion. 

b).  Whether there is ankylosis, and, if so, angle of ankylosis 

The Veteran's file should be made available to the examiner for review.

3.  After the above development is completed, adjudicate the claim of service connection for vertigo or dizziness, including service connection by aggravation, and the claim for increase for the right ankle.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


